—Appeal by defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered July 6, 1983, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant’s contention that his previous felony conviction was tainted because of the court’s failure to specifically apprise him of his waiver of his right to remain silent during his plea allocution, so that the court is now precluded from adjudicating him a second offender, is without merit. Defendant was represented by counsel throughout the previous proceeding, had experience with the criminal justice system dating back several years (including a previous plea bargain), and clearly understood the consequences of entering his guilty plea (see, People v Harris, 61 NY2d 9). Defendant’s claim is further undermined by his failure to allege any prejudice as a result of the purportedly defective allocution (see, People v Nixon, 21 NY2d 338, 355-356, cert denied sub nom. Robinson v New York, 393 US 1067), and the court finds no basis to invoke its interest of justice jurisdiction. Mollen, P. J., Thompson, Brown and Lawrence, JJ., concur.